Election/Restrictions
Claims 1, 5-7, 25 and 35-38 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-16, 23 and 27-34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/10/2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Anderson on December 14, 2021.

The application has been amended as follows: 

Claim 5, first line, “comprising” has been replaced with --- consisting of ---.
Claim 25, second line, “to” has been removed. 
Claim 27, ninth line, “and” has been removed.
Claim 27, tenth line, “the” immediately prior to “copper” has been removed.
Claim 27, last line, immediately after “solution” there has been inserted --- 
; and d) disposing one or more of acetic acid and sodium acetate into the solution, wherein the copper ion-containing suspension consists of:
the solution consisting of water and sodium chloride;
the one or more of acetic acid and sodium acetate; and 
the copper ions,
wherein the copper ions constitute between about 0.0002% and about 0.00627% of the copper ion-containing suspension by weight, and wherein the copper ion-containing suspension has a pH of 5 ± 0.4 ---.
Claim 28 has been canceled without prejudice thereto.
Claim 29 has been amended as follows:
further consisting of  in step b.  putting the vessel in an oven and maintaining the solution in the vessel at a temperature of 37⁰ Celsius ±1⁰C for 24 hours.

      8)  Claim 30 has been amended as follows:
30. The method recited in claim 27 wherein in step a.  102 grams  of the solid copper metal is placed into 7.44 ounces of the solution. 

      9)  Claim 31, first line, “including” has been replaced with --- consisting of ---.
    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY LIU/Primary Examiner, Art Unit 1612